Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Response Requirement and Amendment filed on 02/07/2022.
Claims 33, 35-50, 53 have been cancelled.
Claims 55-67 have been added.
Claims 51-52, 54-67 are pending in the instant application.
Claims 52, 62-63, 67 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group III drawn to a method using a shear sufficient to produce hollow/solid core particles in the reply filed on 02/07/2022 is acknowledged.
	Note, claims 62, 63 and 67 are drawn to non-elected invention/specie of Group I drawn to a method requiring a semi-conductor polymer, wherein for compact prosecution purposes to prevent another restriction requirement in view of Applicant’s amendment, the Examiner elect the “further comprising” specie of adding water in claim 61. Applicant has previously elected a hollow core in the reply filed on 03/05/2021; thus, claim 52 is withdrawn.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51, 54-61, 64-66 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification, while providing enablement to make a hollow or solid core as desired using specific ingredients, such as DSPE-PEG-R, PLGA, ethanol, and ethyl acetate and active steps, such as using a commercially available L5M-A high shear mixer and 5/8 in tubular mixing assembly at specific rpm, such as 2,000 and 4,000 (see Applicant’s specification at [0088]), does not reasonably provide enablement for making hollow or solid core nanoparticles with every type of lipid-PEGylated polymers, homophobic polymers and solvents. Thus, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  All of the factors have been considered with regard to these claims, with the most relevant factors discussed below:
1) The breadth of claims:  The instant claims are directed to a method of making hollow or solid core nanoparticles as desired using any type of lipid-PEGylated polymers, homophobic polymers and solvents. This is a very broad claim, one that is not supported by the instant specification, because each of these ingredients have different chemical factors and would produce different solvent-solvent, polymer-solvent, and polymer-polymer interactions (see Applicant’s specification at [0026]), which would affect the hollow/solid feature of the core.    
2) The nature of the invention: The nature of the invention is a method of making hollow or solid core nanoparticles using any type of lipid-PEGylated polymers, homophobic polymers and solvents.  As discussed above, each of these ingredients have different chemical factors and would produce different solvent-solvent, polymer-solvent, and polymer-polymer interactions (see Applicant’s specification at [0026]). Thus, mixtures of different ingredients have to be tested individually.
3) The state of the prior art:  The state of the art is very high in terms of making hollow or solid core nanoparticles using specific ingredients and active steps (see RAICHUR reference, wherein the prior art had known of adjusting vortexing mixing to maximum to achieve solid core).  Although a number of publications describe methods of making hollow or solid core nanoparticles, there is no evidence in the prior art that the instant method would work on all types of ingredients just by using a high shear mixer for mixing.  
4) The amount of direction provided by the inventor: Applicant only provide examples, using specific ingredients, such as DSPE-PEG-R, PLGA, ethanol, and ethyl acetate and active steps, such as using a commercially available L5M-A high shear mixer and 5/8 in tubular mixing assembly at specific 2,000 and 4,000 rpm.  Note, the prior art had already known of making nanoparticles using these ingredients; however, the prior art never tested to see if the nanoparticles were hollow or solid when adjusting the active steps. However, there is a substantial gap between making hollow or solid nanoparticles as desired using any type of polymers and solvents versus using specific polymers and solvents.  Consequently, a burdensome amount of research would be required by one of ordinary skill in the art to bridge this gap.       
5) Predictability of the art: As discussed above, each of these ingredients have different chemical factors and would produce different solvent-solvent, polymer-solvent, and polymer-polymer interactions (see Applicant’s specification at [0026]). Thus, mixtures of different ingredients are unpredictable and have to be tested individually. 
6) The presence or absence of working examples: Applicant only provide examples, using specific ingredients, such as DSPE-PEG-R, PLGA, ethanol, and ethyl acetate and active steps, such as using a commercially available L5M-A high shear mixer and 5/8 in tubular mixing assembly at specific rpm.  Note, the prior art had already known of making nanoparticles using these ingredients; however, the prior art never tested to see if the nanoparticles were hollow or solid when adjusting the active steps. Therefore, the practitioner would turn to trial and error experimentations to make the instant compositions. 
7) The quantity of experimentation:  In the instant case, there is a substantial gap between making a hollow or solid nanoparticle as desired using specific ingredients using specific ingredients and active steps versus making them with any polymers/solvents and a high shear mixer.  Consequently, a burdensome amount of research would be required by one of ordinary skill in the art to bridge this gap.  In order to utilize the method as claimed, the skilled artisan would be presented with an unpredictable amount of experimentation.  
8) The relative skill of those in the art: the skill of one of ordinary skill in the art is high, e.g. Ph.D. and M.D. level skill; however, the art is unpredictable.

In summation, one skilled in the art would have to use undue experimentation to make a hollow or solid core nanoparticle as desired with all types of lipid-PEGylated polymers, homophobic polymers and solvents as claimed by Applicant, except for those specific ingredients and active steps discussed above.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51, 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 51, the term "high" in claim 51 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For compact prosecution purposes, any mixing will read on high shear mixing.

Regarding claim 54, the recitation of “the shear is about 4000 rpm” is unclear, because “rpm” stands for revolution per minute, wherein shear is measured in pascal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51, 54-61 is/are rejected under 35 U.S.C. 102(a)(1) as being by FAROKHZAD et al (US 9,333,163).
Applicant’s claims are directed to a method of making a composition comprising of: (a) combining a (i) first solution comprising a lipid-PEGylated functional group, such as DSPE-PEG-R and a first solvent, such as ethanol; and (ii) a second solution comprising a hydrophobic polymer, such as PLGA and a second solvent, such as ethyl acetate; (b) emulsifying the polymer blend using a high sheer mixer; (c) evaporating the first and second solvents.
FAROKHZAD teaches a method of making nanoparticle composition comprising of: (a) combining a DSPE-PEG-MAL and ethanol solution (see col. 41, line 40-48); and a PLGA and ethyl acetate (see col. 41, line 40-48); (b) emulsified using a homogenizer (see col. 11, line 5), which reads on emulsifying the polymer blend using a high sheer mixer; solvent was removed by filter; however, some solvents would inherently evaporate also. Additional disclosures include: mixed/sonicated at 8000rpm (see col. 41, line 48), which would result in a hollow core; nanoparticles or microparticles were resuspended in PBS (see col. 42, line 2-30), which has water; multiple functional surface domains in a controlled mosaic pattern (see title and abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 54-56, 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORALES et al (Spontaneous Formation of Heterogeneous Patches on Polymer–Lipid Core–Shell Particle Surfaces during Self-Assembly. Small. 2013 February 25; 9(4): 511–517) in view of LIM et al (Optimizing the discovery and clinical translation of nanoparticles: could microfluidics hold the key? Nanomedicine (2014) 9(8), 1113–1116).
	MORALES teaches making patches on polymer lipid core-shell nanoparticles (see title and pg. 1) comprising of: mixing DSPE-PEG in aqueous solution (see pg. 3), which reads on (i) first solution comprising a lipid-PEGylated functional group and first solvent; and PLGA in an organic water-miscible solvent (see pg. 3), which reads on (ii) a second solution comprising a hydrophobic polymer and second solvent, to for a polymer blend; solvent was evaporated (see pg. 3).
	MORALES does not teach using a high shear mixer assembly to emulsify the polymer blend.
	LIM teaches the prior art had known of making nanoparticles (see title), using mixers, such as microfluidic reactors to “enable rapid mixing of reagents” (see pg. 1113, 2nd col), wherein the “microfluidic emulsification” process enables “high shear stress that results in smaller and more homogenous nanoparticles” (see pg. 1115, 1st col). Note, the high shear stress would result in hollow core and single patch. 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a high shear stress mixer assembly to emulsify the polymer blend. The person of ordinary skill in the art would have been motivated to make those modifications, because it would result in smaller and more homogenous nanoparticles, and reasonably would have expected success because the prior art had known of using high shear stress mixers to make nanoparticles. Note, it would have been obvious to adjust the shear stress to adjust the size of the nanoparticles.

Claims 51, 54-61, 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAROKHZAD et al (US 9,333,163) in view of KHEIR et al (US 10,357,450) as evidenced by SILVERSON (https://www.silverson.com/us/products/laboratory-mixers/ downloaded on 06/03/2021) and SILVERSON LAB MIXER (https://fdocuments.in/document/laboratory-scale-mixers-laboratory-scale-mixers-silverson-laboratory-mixers.html?page=1 downloaded on 05/03/2022) and in view of RAICHUR et al (Hollow polymeric (PLGA) nano capsules synthesized using solvent emulsion evaporation method for enhanced drug encapsulation and release efficiency. Materials Research Express 1 (2014) 045407).
As discussed above, FAROKHZAD teaches a method of making nanoparticle composition comprising of: (a) combining a DSPE-PEG-MAL and ethanol solution (see col. 41, line 40-48); and a PLGA and ethyl acetate (see col. 41, line 40-48); (b) emulsified using a homogenizer (see col. 11, line 5), which reads on emulsifying the polymer blend using a high sheer mixer; solvent was removed by filter; however, some solvents would inherently evaporate also. Additional disclosures include: mixed/sonicated at 8000rpm (see col. 41, line 48), which would result in a hollow core; nanoparticles or microparticles were resuspended in PBS (see col. 42, line 2-30), which has water; multiple functional surface domains in a controlled mosaic pattern (see title and abstract).
FAROKHZAD does not teach the details of the homogenizer, such as (a) homogenizer workhead having an inner diameter and (b) a rotor shaft having an outer edge.
KHEIR teaches homogenizers are high shear mixers (see col. 6, line 45-55), such as the Silverson homogenizers, such as the L5M-A laboratory mixer and the Verso in-line Mixer. A schematic of a section of the Silverson Verso homogenizer is shown in FIG. 1D (copied from the Users' Manual provided with the Silverson Verso) (see col. 6, line 65 – col. 7, line 2).
SILVERSON teaches the L5M-A homogenizer, which is the same mixer used by Applicant, has “rotor blades within the precision machined mixing workhead” (see pg. 2 and drawing), which reads on a) homogenizer workhead having an inner diameter and (b) a rotor shaft having an outer edge. For more details, the Silverson website provides videos of various mixing machines and homogenizers. Note, the distance between the inner diameter of the homogenize workhead and the outer edge of the rotor appears to be in the order of micrometer, unless proven otherwise.
SILVERSON LAB MIXER teaches the L5M-A mixers has tubular assemblies, such as 5/8” micro (see page 3), which is the same mixer and tubular mixing assembly used by Applicant, which would have the same distance between the inner diameter of the homogenizer and the outer edge. 
RAICHUR teaches the prior art had known of making hollow or non-hollow core nanoparticles using specific ingredient and adjusting active steps, such as using maximum vortex/mixing to obtain a non-hollow nanoparticle (see pg. 3, under 2.3) versus adding drop-wise with constant vortexing/mixing (see pg. 3 under 2.2).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a homogenizer, such as the Silverson L5M-A with 5/8” tubular mixer. The person of ordinary skill in the art would have been motivated to make those modifications, and reasonably would have expected success because FAROKHAD teaches using a homogenizer to make the nanoparticles.
The references do not specifically teach adding mixing at the rpm as claimed by Applicant.  The rpm speed of mixing is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount rpm mixing/vortexing in order to best achieve the desired results, such as hollow nanoparticles.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of rpm speed would have been obvious at the time of Applicant's invention.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618